DETAILED ACTION
This action is responsive to the response filed on 01/21/2022. Claims 1-19 are pending in the case. Claim 1 is independent. This action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The substitute drawing filed on 01/21/2022 does not contain new matter and is suitable to be entered. Objections to Figure 1 have been withdrawn.

Response to Amendment
Applicant’s amendments are sufficient to overcome the objections to claims 7 and 19, and the rejections of Claims 3-6, 15 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph; therefore the corresponding objections and rejections are withdrawn.
Claim Interpretation
Claim 4 is indicated as “Currently Amended” and introduces a new limitation of “wherein the eco-friendly operations comprise reducing building energy consumption, reducing carbon footprint, reducing energy consumption by the window shade, reducing energy consumption by other building systems and restricting light pollution for LEED credits” while appearing to remove the original limitation of “wherein the buttons include 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation " wherein at least one of the light bar or a backlight changes color, in response to the automation mode being active" (emphasis added).  There is insufficient antecedent basis for this limitation in the claim as the independent claim recites, “an eco-friendly operation mode”, but does not recite and “automation mode”. For examination purposes, Examiner assumes the limitation to recite, “wherein at least one of the light bar or a backlight changes color, in response to an 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-9, 11, 12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Berman et al. (US 20160258209 A1, previously cited), hereinafter Berman, in view of Kulp (US 20170070842 A1, previously cited), hereinafter Kulp, in view of and Mullet et al. (US 20160127530 A1, newly cited), hereinafter Mullet ‘530.

Regarding Claim 1, Berman teaches:

a processor; (centralized control system (CCS) [0051], The various CCS 110 components or any other components discussed herein may include one or more of the following:… a processor for processing digital data [0057])
a keypad in communication with the processor and (an input digitizer coupled to the processor for inputting digital data;… The user may interact with the system via any input device such as a keypad, keyboard, mouse, kiosk, personal digital assistant, handheld computer (e.g., Palm Pilot.RTM., Blackberry.RTM.), cellular phone and/or the like. [0057] CCS 110 may also be configured with one or more browsers, remote switches and/or touch screens to further facilitate access and control of ASCN 100 [0058])
configured for controlling a window shade; (allow a user to control motors 130 for multiple window coverings [0054])
buttons on the keypad configured to perform different functions related to the controlling of the window shade, (The touch screen may also be used to provide control and/or information… to provide override capabilities of the shade position to move a shade to a more desired location [0058], Manual Shade+Electronic Brake. Such a system includes a multi-stop manual shade, but instead of using a traditional mechanical means to hold the shade in a specific position, this device employs a solenoid or other brake mechanism to hold the shade in a specific position. The brake could act against the chain or it could brake against an internal mechanism in the shade like the rotating hub. This brake can be electronically controlled and offer the ability to 
wherein a first of the buttons is pre-set to cause the window shade to be positioned at 25% open, (a second sensor may be positioned to view the window at a position of about 75% closed [0125] Manual Shade+Electronic Brake. Such a system includes a multi-stop manual shade, but instead of using a traditional mechanical means 
a second of the buttons is pre-set to cause the window shade to be positioned at 50% open, (A "halfway open" position [0066] a predetermined position, for example 50% of fully open [0158] Manual Shade+Electronic Brake. Such a system includes a multi-stop manual shade, but instead of using a traditional mechanical means to hold the shade in a specific position, this device employs a solenoid or other brake mechanism to hold the shade in a specific position. The brake could act against the chain or it could brake against an internal mechanism in the shade like the rotating hub. This brake can be electronically controlled and offer the ability to track the shade 
and a third of the buttons is pre-set to cause the window shade to be positioned at 75% open; (A first sensor may be positioned to view the window covering at a position corresponding to window coverings 255 being about 25% closed [0125] Manual Shade+Electronic Brake. Such a system includes a multi-stop manual shade, but instead of using a traditional mechanical means to hold the shade in a specific position, this device employs a solenoid or other brake mechanism to hold the shade in a specific position. The brake could act against the chain or it could brake against an internal mechanism in the shade like the rotating hub. This brake can be electronically controlled and offer the ability to track the shade position (via time or via encoder, etc.) and stop the shade at the specific multi-stop positions. The electronics may be coupled to a scheduler directly, or communicate wirelessly over Bluetooth, WIFI, etc. to a remote controller. The remote controller can be a smartphone or other user input device [0042] 
…
…implement an eco-friendly operating mode by positioning the window shade in a position to provide eco-friendly operations; and (facilitate a reduction in energy usage inside the building by minimizing room temperature modifications [0110], shading on a building may cause a number of effects, including, for example, reduced heat gain, a variation in the shading coefficient, reduced visible light transmission to as low as 0-1 %, lowered ''U'' value with the reduced conductive heat flow from "hot to cold" (for example, reduced heat flow into the building in summer), and/or reduced heat flow through the glazing in winter... window coverings 255 may help occupants near the window wall to not sense the warmer surface of the glass and therefore feel more comfortable in the summer and require less air conditioning. Similarly, window coverings 255 may help during the winter months by helping occupants maintain body heat while sitting adjacent to the cooler glass, and thus require lower interior heating temperatures. The net effect is to facilitate a reduction in energy usage inside the building by minimizing room temperature modifications [0110], Because changing 
a learning button configured to instruct the processor to acquire data about conditions associated with an override request, in response to the learning button being activated, wherein the override request overrides an automation routine, and wherein the processor adjusts the automation routine based on the conditions associated with the override request. (CCS 110 algorithms may include a touch screen survey function. For example, this function may allow a user to select from a menu of reasons prior to overriding a shade position from the touch screen. The function may also record the user's manual adjustment of the window coverings. This data may be saved in a database associated with CCS 110 and used to fine tune ASCN 100 parameters in order to minimize the need for such overrides. Thus, CCS 110 can actively learn how a building's occupants use the shades, and adjust the notifications to these shade uses. In this manner, CCS 110 may fine-tune, refine, and/or otherwise modify one or more 

While, Berman teaches obtaining control and/or alert information about the shade position of a particular zone (Berman [0058]), and information regarding measured and/or calculated BTU loads, shade positions, and the like may be viewed on any suitable display device (Berman [0065]), Berman may not explicitly disclose:
a light bar having a lighted portion that visually represents a position of the window shade, wherein a length of the lighted portion represents a length the window shade is unrolled over a window, wherein a speed of a light going down the light bar represents a speed of movement of the window shade;

Furthermore, while Berman teaches implementing an eco-friendly operating mode by positioning the window shade in a position to provide eco-friendly operations, Berman may not explicitly disclose a fourth of the buttons configured to implement an eco-friendly operating mode by positioning the window shade in a position to provide eco-friendly operations (emphasis added).


A system comprising: a processor; a keypad in communication with the processor and configured for controlling a window shade; (See FIG.s 1-3, 5 and 17, wireless device( s) 16 and wired device(s) 18 have a display device 19. Display device 19 is any output device for presentation of information in visual or tactile form... In one arrangement, wireless device 16 and/or wired device 18 include a touch screen display which serves as both display 19 and control 19A, or serves in addition to a control 19A (as an example in the event that the device 16/18 has both a touch screen as well as a keyboard)as well as display 19 [0044] Gateway 20 includes a transceiver 28 and a microprocessor 30 [0049])
buttons on the keypad configured to perform different functions related to the controlling of the window shade, wherein a first of the buttons is pre-set to cause the window shade to be positioned at 25% open, a second of the buttons is pre-set to cause the window shade to be positioned at 50% open, and a third of the buttons is pre-set to cause the window shade to be positioned at 75% open; (See FIG.s 5 and 17, First, second and third position buttons 108, 110, 112, when actuated, move motorized window covering(s) 36 associated with the selected group 72 to a first predetermined position, a second predetermined position and a third predetermined position, respectively. In one arrangement, these first, second and third predetermined positions are set at approximately 75% open, 50% open (or half open) and 25% open, respectively. [0075])
a light bar having a lighted portion that visually represents a position of the window shade, wherein a length of the lighted portion represents a length the window 

Given that Berman teaches that information regarding shade positions, and the like may be viewed on any suitable display device (Berman [0065]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and keypad of Berman to include a light bar having a 

One would have been motivated to make such a modification because it provides the user with visual feedback that the appropriate selection was made and that the motorized window covering(s) was moved to the appropriate desired position (Mullet '530 [0078]).

Again, while Berman teaches implementing an eco-friendly operating mode by positioning the window shade in a position to provide eco-friendly operations, Berman may not explicitly disclose a fourth of the buttons configured to implement an eco-friendly operating mode by positioning the window shade in a position to provide eco-friendly operations (emphasis added).

Kulp teaches:
buttons on… [a] keypad configured to perform different functions related to… controlling of… [a] window shade, wherein … a fourth of the buttons configured to implement an eco-friendly operating mode by positioning the window shade in a position to provide eco-friendly operations; and (a touchscreen which allows the user to enter information into the resource management device... An eco mode (e.g., an Eco IQ) can 

Given that Berman teaches implementing an eco-friendly operating mode by positioning the window shade in a position to provide eco-friendly operations and that Berman teaches that the user may interact with the system via any input device such as a keypad, keyboard, mouse, kiosk, personal digital assistant, handheld computer (e.g., Palm Pilot®, Blackberry®), cellular phone and/or the like (Berman [0057]), touch screens to further facilitate access and control of ASCN 100 (Berman [0058]) and the system may include communicating the information regarding the deviation to at least one of an automated shading system, a building management system, an artificial lighting control system, a glass controller or an HVAC system (Berman [0011]), it would 

One would have been motivated to make such a modification to implement modes which can be changed easily when the user is at home, is going away for a short and/or extended period of time, and/or when the temperature can generally be lowered due to user inactivity within the home (Kulp [0046]) and to provide at-a-glance knowledge of the device's operation (Kulp [0050]).

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Berman teaches:
wherein the processor is configured to send a signal to a window shade motor to jog the window shade up and down, in response to an adjustment implemented by the keypad. (The touch screen may also be used to provide control and/or information… to provide override capabilities of the shade position to move a shade to a more desired location [0058], Manual Shade+Electronic Brake. Such a system includes a multi-stop manual shade, but instead of using a traditional mechanical means to hold the shade in a specific position, this device employs a solenoid or other brake mechanism to hold the shade in a specific position. The brake could act against the chain or it could brake against an internal mechanism in the shade like the rotating hub. This brake can be electronically controlled and offer the ability to track the shade position (via time or via 

Mullet ‘503 also teaches:
wherein the processor is configured to send a signal to a window shade motor to jog the window shade up and down, in response to an adjustment implemented by the keypad. (See FIG.s 5 and 17, First, second and third position buttons 108, 110, 112, 

Therefore, combining Berman, Mullet ‘503 and Kulp would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 3, the rejection of Claim 1 is incorporated.
Berman may not explicitly disclose:
wherein at least one of the light bar or a backlight changes color, in response to the automation mode being active.

Kulp teaches:
wherein at least one of the light bar or a backlight changes color, in response to the automation mode being active. (The resource management device can reflect light onto the wall on which the resource management device is equipped with and/or mounted using LED lights and creating a "Halo" effect (also described herein as a light-manipulation action). [0049] In an Eco Mode, the light-manipulation action can glow in a green (e.g., "Seeding Green") when the resource management device is in eco mode. [0055] An eco mode (e.g., an Eco IQ) can allow the resource management device to 

Given that Berman teaches that the user may interact with the system via any input device such as a keypad, keyboard, mouse, kiosk, personal digital assistant, handheld computer (e.g., Palm Pilot®, Blackberry®), cellular phone and/or the like (Berman [0057]), touch screens to further facilitate access and control of ASCN 100 (Berman [0058]) and the system may include communicating the information regarding the deviation to at least one of an automated shading system, a building management system, an artificial lighting control system, a glass controller or an HVAC system (Berman [0011]) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch screen keypad of Berman to include wherein at least one of the light bar or a backlight changes color, in response to the automation mode being active, as taught by Kulp, to meet the claim limitations with a reasonable expectation of success.

One would have been motivated to make such a modification to provide at-a-glance knowledge of the device's operation (Kulp [0050]).

Regarding Claim 6, the rejection of Claim 1 is incorporated.
Berman may not explicitly disclose:
wherein the buttons include visual feedback by at least one of changing levels of a backlight or flashing the backlight. 

wherein the buttons include (the user may be able to hold down interactive buttons, dials, and/or like mechanisms in order to increase or decrease the amount of usage of a particular resource, to change the settings regarding a particular resource, and/or the like. In some implementations, holding down a button and/or the like may allow the user to override current settings temporarily in order to achieve an immediate effect [0032])
visual feedback by at least one of changing levels of a backlight or flashing the backlight. (a user can press a heat/cool blast interface option 1102… notify the user visually that a particular option and/or routine is being implemented… the resource management device may have a light-manipulation action that causes ambient lights within the case of the resource management device, and/or the backlight on the display of the resource management device, to flash and/or brighten when the heat/cool blast is implemented [0125])

Given that Berman teaches that the user may interact with the system via any input device such as a keypad, keyboard, mouse, kiosk, personal digital assistant, handheld computer (e.g., Palm Pilot®, Blackberry®), cellular phone and/or the like (Berman [0057]), touch screens to further facilitate access and control of ASCN 100 (Berman [0058]) and the system may include communicating the information regarding the deviation to at least one of an automated shading system, a building management system, an artificial lighting control system, a glass controller or an HVAC system (Berman [0011]) it would have been obvious to one of ordinary skill in the art before the 

One would have been motivated to do make such a modification to provide at-a-glance knowledge of the device's operation (Kulp [0050]).

Regarding Claim 7, the rejection of Claim 1 is incorporated.
Berman teaches:
wherein the keypad interfaces with at least one of (an input digitizer coupled to the processor for inputting digital data;… The user may interact with the system via any input device such as a keypad, keyboard, mouse, kiosk, personal digital assistant, handheld computer (e.g., Palm Pilot.RTM., Blackberry.RTM.), cellular phone and/or the like. [0057] CCS 110 may also be configured with one or more browsers, remote switches and/or touch screens to further facilitate access and control of ASCN 100 [0058])
a Power of Ethernet (POE) network, an internet or (The various system components may be independently, separately or collectively suitably coupled to the network via data links which includes, for example, a connection to an Internet Service Provider (ISP)… [0200])
a private network. (virtual private network (VPN) [0199])

Regarding Claim 8, the rejection of Claim 1 is incorporated.

further comprising a scheduler. (the analysis systems may include algorithms such as, for example, scheduler; [0039])

Regarding Claim 9, the rejection of Claim 1 is incorporated.
Berman teaches:
wherein the keypad is configured to receive weather conditions. (In various embodiments, the analysis systems may include outdoor environmental conditions such as… internet-based weather sources [0037] the system can further optimize this based on predictive inputs such as satellite feeds on local weather and the use of devices that capture pictures of the sky [0048] an input digitizer coupled to the processor for inputting digital data;… The user may interact with the system via any input device such as a keypad, keyboard, mouse, kiosk, personal digital assistant, handheld computer (e.g., Palm Pilot.RTM., Blackberry.RTM.), cellular phone and/or the like. [0057] CCS 110 may also be configured with one or more browsers, remote switches and/or touch screens to further facilitate access and control of ASCN 100 [0058])

Regarding Claim 11, the rejection of Claim 1 is incorporated.
Berman teaches:
further comprising a proximity sensor. (occupancy/vacancy sensors [0038] motion sensors, [0074])

Regarding Claim 12, the rejection of Claim 1 is incorporated.

further comprising… tracking configured for tracking people in a room that includes the keypad. (obtain and/or receive information from the occupant (or the occupant's surroundings), wherein the occupant information may change or impact the information the system provides to the occupant. The system may obtain information by acquiring GPS coordinates of the occupant, the occupant's surroundings (e.g., windows that impact the occupant workspace) or the occupant's client computer (e.g., smart phone). The system may obtain information about the occupant, the occupant's surroundings or the client computer from locator systems or apps ( e.g., Foursquare, Life 360, etc.) or from social media (e.g., Facebook, Twitter, etc.). [0030],The analysis system communicates information to the occupant via the occupant's client computer ( e.g., desktop computer, personal digital assistant, cell phones, pager, graphic display, or any other communication system or method) to allow the occupant to fully or partially adjust the position of a manual shade or motorized shade [0029] an input digitizer coupled to the processor for inputting digital data;… The user may interact with the system via any input device such as a keypad, keyboard, mouse, kiosk, personal digital assistant, handheld computer (e.g., Palm Pilot.RTM., Blackberry.RTM.), cellular phone and/or the like. [0057] CCS 110 may also be configured with one or more browsers, remote switches and/or touch screens to further facilitate access and control of ASCN 100 [0058] the analysis systems may include internal environmental conditions such as,... occupancy/vacancy sensors [0038], an unoccupied conference room may go into an energy conservation mode with the window coverings being deployed all the way up or down in conjunction with the lights and HVAC to minimize solar heat gain or 

While Berman teaches tracking configured for tracking people in a room that includes the keypad, Berman may not explicitly disclose “beacon tracking” (emphasis added).

Kulp teaches:
further comprising beacon tracking configured for tracking people in a room that includes the keypad. (the DAERMC may use previous settings (e.g., the user's previous override instructions and/or previous settings input, and/or the like), along with user proximity data (e.g., via geofencing, iBeacons, and/or the like) in order to predict when a user may wish to temporarily override her current settings and/or to make suggestions to the user about when to override settings (e.g., if a user wishes the settings to be overridden in order to reach a specified temperature quickly by the time she gets home, the DAERMC may be able to use a plurality of data in order to suggest when the user should override the settings in order to ensure her home is at her specified temperature when she reaches home, and/or the like [0032], DAERMC may use geofencing, local PIR and/or true proximity sensors, Bluetooth and/or like beacon technology, and/or other like in order to further analyze actual user schedules for refinement of the resource schedules [0042], In some implementations messages may be customized based on who is in the location controlled by the DAERMC device (e.g., if the DAERMC 

Given that Berman teaches tracking configured for tracking people in a room that includes the keypad and that communication links 120 may be configured as any type of communication links such as, for example, digital links, analog links, wireless links, optical links, radio frequency links, TCP/IP links, Bluetooth links, wire links, and the like, and/or any combination of the above (Berman [0076]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include beacon tracking, as taught by Kulp to meet the claim limitations of beacon tracking configured for tracking people in a room that includes the keypad, with a reasonable expectation of success.

One would have been motivated to make such a modification to  further analyze actual user schedules for refinement of the resource schedules (Kulp [0042]) and to predict when a user may wish to temporarily override her current settings (Kulp [0032]).

Regarding Claim 15, the rejection of Claim 1 is incorporated.
Berman teaches:
wherein the processor is further configured to acquire information about a user associated with the override request. (The system can incorporate additional data into its analysis such as the occupant's calendar information (e.g., on vacation for 1 week), 

Regarding Claim 16, the rejection of Claim 1 is incorporated.
Berman teaches:
wherein the processor is further configured to transmit queries to obtain more information from a user about the override request. (CCS 110 algorithms may include a touch screen survey function. For example, this function may allow a user to select from a menu of reasons prior to overriding a shade position from the touch screen. The function may also record the user's manual adjustment of the window coverings. This data may be saved in a database associated with CCS 110 and used to fine tune ASCN 100 parameters in order to minimize the need for such overrides. Thus, CCS 110 can actively learn how a building's occupants use the shades, and adjust the notifications to these shade uses. In this manner, CCS 110 may fine-tune, refine, and/or otherwise modify one or more proactive and/or reactive algorithms responsive to historical data [0062])

Regarding Claim 17, the rejection of Claim 1 is incorporated.
Berman teaches:


Regarding Claim 18, the rejection of Claim 1 is incorporated.
Berman may not explicitly disclose:
wherein the keypad includes a light of a first color, in response to the system being in automation mode.

Kulp teaches:
wherein the keypad includes a light of a first color, in response to the system being in automation mode. (The resource management device can reflect light onto the wall on which the resource management device is equipped with and/or mounted using LED lights and creating a "Halo" effect (also described herein as a light-manipulation action). [0049] In an Eco Mode, the light-manipulation action can glow in a green (e.g., "Seeding Green") when the resource management device is in eco mode. [0055] An eco mode (e.g., an Eco IQ) can allow the resource management device to learn user habits, and learn how to efficiently meet user needs while using less energy [0046])

Given that Berman teaches that the user may interact with the system via any input device such as a keypad, keyboard, mouse, kiosk, personal digital assistant, handheld computer (e.g., Palm Pilot®, Blackberry®), cellular phone and/or the like 

One would have been motivated to do make such a modification to provide at-a-glance knowledge of the device's operation (Kulp [0050]).

Regarding Claim 19, the rejection of Claim 1 is incorporated.
Berman teaches:
wherein the processor is further configured to optimize a task area. (Five basic characteristics of light include quantity, spectrum, distribution, timing and duration. Other factors to consider include light not just being to support vision requirements in order to facilitate work/tasks taking place in a space [0045], the system optimizes or improves exposure to proper daylight levels, for example, during day shift since shades can regulate this exposure [0047])

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Berman, Mullet ‘530 and Kulp, as applied to claim 1 above, and further in view of Hedley (US .

Regarding Claim 4, the rejection of Claim 1 is incorporated.
Berman teaches:
wherein the eco-friendly operations comprise reducing building energy consumption, (facilitate a reduction in energy usage inside the building by minimizing room temperature modifications [0110])
…
reducing energy consumption by the window shade, (proactive and/or reactive control algorithms may be used based on measured and/or calculated BTU loads on a window, glass, window covering, and/or the like. CCS 110 may be configured with one or more proactive and/or reactive control algorithms configured to measure and/or calculate the BTU load on a window. Moreover, the proactive and/or reactive control algorithms may take any appropriate action responsive to a measured and/or calculated BTU load, including, for example, generating a movement request to one or more ADis 105 and/or motors 130. For example, CCS 110 may generate a notification and/or movement request to move a window covering into a first position in response to a measured load of 75 BTUs inside a window. CCS 110 may generate another notification and/ or movement request to move a window covering into a second position in response to a measured load of 125 BTUs inside a window. CCS 110 may generate yet another notification and/or movement request to move a window covering into a third position responsive to a measured load of 250 BTU s inside a window, and so on. 
reducing energy consumption by other building systems (facilitate a reduction in energy usage inside the building by minimizing room temperature modifications [0110] an unoccupied conference room may go into an energy conservation mode with the window coverings being deployed all the way up or down in conjunction with the lights and HVAC to minimize solar heat gain or maximize heat retention [0171])
and restricting light pollution.... (optimal positioning for the window covering for function, energy efficiency, light pollution control (depending on the environment and neighbors), [0061])

Berman, at least, suggests:
reducing carbon footprint, (shading on a building may cause a number of effects, including, for example, reduced heat gain, a variation in the shading coefficient, reduced visible light transmission to as low as 0-1 %, lowered ''U'' value with the reduced conductive heat flow from "hot to cold" (for example, reduced heat flow into the building in summer), and/or reduced heat flow through the glazing in winter... window coverings 255 may help occupants near the window wall to not sense the warmer surface of the 

While Berman teaches restricting light pollution, Berman may not explicitly disclose:
restricting light pollution for LEED credits. (emphasis added).


wherein… eco-friendly operations comprise… reducing carbon footprint, (system EEMS will be able to track greenhouse gas (GHG) emissions and identify options for carbon footprint reduction, including priority areas, reduction initiatives, and timeframes to achieve results with a reasonable commitment range. The methodology may be aligned with GHG protocol and Carbon Trust approach. system can assist the company with Greenhouse Gas/Carbon Footprint and Energy Star reporting by [0233],  information retrieved and/or delivered through these interfaces could include facility information such as... status of blinds [0354])

Horst teaches:
wherein… eco-friendly operations comprise… restricting light pollution for LEED credits. (a LEED certification level can be determined by the number of total points achieved by a building. These points can be maintained as a reference table, and may be different for each type of certification and rating system used [0096], credits for strategies used in storm water management and treatment, establishment of biodiversity, urban heat island effect, light pollution reduction [0102]  In LEED for Existing Buildings: Operations and Maintenance, certification is performed after one year of energy data along with other LEED credit information on how the building is being operated and managed. Following initial certification, existing buildings are recertified over a performance period that is to be no longer than five years [0005],  recertification occurs based on guidelines and LEED credits provided through USGBC [0006])


One would have been motivated to do so because energy savings occur when building control sequences are optimized to run in the most economic fashion. Wasteful situations like running an unoccupied building at/near full capacity are easily eliminated. More subtle improvements can be identified through system analytic solutions which identify mis-configured and even machines needing repairs (Hedley [0090]). Efficient building operations leads to decreases in scheduled maintenance costs (Hedley [0091]). Also, to provide improved building or structure performance data on an on-going or regular basis (Horst [0006]), and LEED is the most widely used and recognized program of its kind in the world, providing building owners and operators a framework to identify, implement and measure green building design and operations (Horst [0004]).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Berman, Mullet ‘530 and Kulp, as applied to claim 1 above, and further in view of Kummer et al. (US 20170212488 A1, previously cited), hereinafter Kummer.

Regarding Claim 5, the rejection of Claim 1 is incorporated.
Berman may not explicitly disclose:


Kummer teaches:
wherein [an] override request is rejected, in response to the override request causing increased electricity usage. (the user input received via EOS user interface 704 overrides automated control decisions made by EOS 302. For example, the manual subplant loads provided via EOS user interface 704 may override the recommended subplant loads determined by high level optimizer 330. In some embodiments, EOS 302 determines whether the manual subplant loads would cause EOS 302 to violate an optimization constraint... if the manual subplant loads would cause EOS 302 to violate an optimization constraint, EOS 302 may not override the recommended subplant loads determined by high level optimizer 330... use the recommended subplant loads and satisfy the optimization constraint [0148] Central plant 200 may consume resources from a utility (e.g., electricity…) [0051] load/rate predictor 322 receives a measured electric load and/or previous measured load data from BAS 308 [0076])

Given that Berman teaches that the system may include communicating the information regarding the deviation to at least one of an automated shading system, a building management system, an artificial lighting control system, a glass controller or an HVAC system (Berman [0011]), motion sensors may be employed in order to track one or more occupants and change reactive control algorithms in certain spaces, such as conference rooms, during periods where people are not present in order to optimize 

One would have been motivated to do so because it allows the user to view the predicted effects of the manual subplant loads before the manual subplant loads take effect ([0149] Kummer]).

Regarding Claim 14, the rejection of Claim 1 is incorporated.
Berman may not explicitly disclose:
wherein the processor is further configured to adjust the automation routine back to a pre-existing automation routine, in response to the override request violating the eco-friendly operations.

Kummer teaches:
wherein [a] processor is further configured to adjust [an] automation routine back to a pre-existing automation routine, in response to [an] override request violating [an] eco-friendly operations. (the user input received via EOS user interface 704 overrides automated control decisions made by EOS 302. For example, the manual subplant 

Given that Berman teaches that the system may include communicating the information regarding the deviation to at least one of an automated shading system, a building management system, an artificial lighting control system, a glass controller or an HVAC system (Berman [0011]), motion sensors may be employed in order to track one or more occupants and change reactive control algorithms in certain spaces, such as conference rooms, during periods where people are not present in order to optimize energy efficiency (Berman [0068]) and depending on user preference, climate conditions, energy expenditure targets, and the like, the priority of a certain algorithm may be raised and/or lowered (Berman [0155]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch screen keypad and automation routines of Berman to include wherein the processor is further configured to adjust the automation routine back to a pre-existing automation routine, in response to the override request violating an eco-friendly result, as taught by Kummer.

.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Berman, Mullet ‘530 and Kulp, as applied to claim 1 above, and further in view of Stein et al. (US 6140987 A, previously recited), hereinafter Stein.

Regarding Claim 10, the rejection of Claim 1 is incorporated.
Berman teaches:
further comprising an ambient light sensor (CCS 110 may thus assess data received from one or more photometers in order to see if the ambient lighting level is above a particular threshold [0163])

Berman may not explicitly disclose:
adjust backlighting levels based on ambient light levels.

Stein teaches:
further comprising an ambient light sensor configured to adjust backlighting levels based on ambient light levels. (During times when the ambient background light is relatively high, it is necessary that the backlighting be relatively intense so that the display may be seen. When the ambient light is low, it is preferred that the backlighting be sufficient to illuminate the LCDs but relatively low enough so as not to be 

Given that Berman teaches an ambient light sensor, that the user may interact with the system via any input device such as a keypad, keyboard, mouse, kiosk, personal digital assistant, handheld computer (e.g., Palm Pilot®, Blackberry®), cellular phone and/or the like (Berman [0057]) and touch screens to further facilitate access and control of ASCN 100 (Berman [0058]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch screen keypad and ambient light sensor of Berman to include adjust backlighting levels based on ambient light levels, as taught by Stein.

One would have been motivated to make such a modification to provide an improved touchscreen, particularly suited for use in residential or commercial automation systems, which provides a consistent, easy to use interface (Stein [col. 1, lines [5-10]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Berman, Mullet ‘530 and Kulp, as applied to claim 1 above, and further in view of Mullet et al. (US 20120031571 A1), hereinafter Mullet ‘571.

Regarding Claim 13, the rejection of Claim 1 is incorporated.
Berman may not explicitly disclose:
further comprising a configuration tool mode that allows configuring settings of the keypad. 

Mullet teaches:
further comprising a configuration tool mode that allows configuring settings of the keypad. (In preferred embodiments, the remote control is a wireless transmitter that has several shade position buttons that are associated with various commands to move the shade 22 to different positions. The buttons activate switches that may be electro-mechanical, such as, for example, momentary contact switches, etc., electrical, such as, for example, a touch pad, a touch screen, etc. Upon activation of one of these switches, the wireless transmitter sends a message to the motorized roller shade 20 that includes a transmitter identifier and a command associated with the activated button. In preferred embodiments, the remote control is pre-programmed such that each shade position button will command the shade to move to a predetermined position. Additionally, remote control functionality may be embodied within a computer program, and this program may be advantageously hosted on a wireless device, such as an iPhone. [0119] it is determined whether the "LearnLimit," Learn25," "Learn50," or "Learn75" flag is set and, if so, flow returns to step 3605 to monitor for messages [0134], When the 25% button has been pressed for five seconds or more, it is determined in step 3812 if the Learn25 flag is set and, if yes, the current position is set as the 25% position in step 3814 [0137], If the 50% button has been pressed for five seconds or more, it is 

Given that Berman teaches "fully open" position of a window covering, a "halfway open" position, a "fully closed" position and any number of predefined window covering positions may be utilized (Berman [0066]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch screen keypad of Berman to include further comprising a configuration tool mode that allows configuring settings of the keypad, as taught by Mullet.

One would have been motivated to make such a modification so that each position may be reprogrammed by the user to set one or more custom positions (Mullet [0116])

Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive.
On pages 6-7 of the response, and with respect to Claim 1, Applicant submits, “the Berman system is limited to analyzing all override data that is input into the system. Applicant asserts that Berman does not disclose any type of button that activates the learning feature for acquiring the override data. In 
Examiner notes that ¶ [0022] of the instant application states, “In various embodiments, the system 100 may include the IQ button 115 features when the override button 140 is selected, such that a separate IQ button 115 may not be needed.”. Thus, Berman’s teaching of analyzing override data that is input to the system, e.g. actively track each occupant's adjustments for each occupied zone and actively modify CCS 110 algorithms to automatically adapt to each adjustment, would appear to teach the claimed limitation of, “a learning button configured to instruct the processor to acquire data about conditions associated with an override request, in response to the learning button being activated,” given the broadest reasonable interpretation, in light of the specification. 
Furthermore, as noted by Applicant, Berman teaches “CCS 110 algorithms may include a touch screen survey function. For example, this function may allow a user to select from a menu of reasons prior to overriding a shade position from the touch screen. The function may also record the user's manual adjustment of the window coverings. This data may be saved in a database associated with CCS 110 and used to fine tune ASCN 100 parameters in order to minimize the need for such overrides. Thus, CCS 110 can actively learn how a building's occupants 
On pages 7-8 of the response, Applicant submits, “the Berman system does not disclose, and is completely silent regarding, the following combination of functions, as recited by amended independent claim 1: buttons on the keypad configured to perform different functions related to the controlling of the window shade, wherein a first of the buttons is pre-set to cause the window shade to be positioned at 25% open, a second of the buttons is pre-set to cause the window shade to be positioned at 50% open, and a third of the buttons is pre-set to cause the window shade to be positioned at 75% open”. Examiner respectfully disagrees.
As shown in the updated rejection above, Berman teaches that the touch screen may also be used to provide control and/or information… to provide override capabilities of the shade position to move a shade to a more desired location [0058] and a Manual Shade+Electronic Brake that the brake can be electronically controlled and offer the ability to track the shade position (via time or via encoder, etc.) and stop the shade at the specific multi-stop positions. The electronics may be coupled to a scheduler directly, or communicate wirelessly over Bluetooth, WIFI, etc. to a remote controller. The remote controller can be a smartphone or other user input device. [0042], four different stop positions 215, 220, 225, and 230 ([0106] and FIG. 2A and 2B), a second sensor may be positioned to view the window at a position of about 75% closed [0125], A "halfway open" position [0066] a predetermined position, for example 50% of fully open [0158], and A first sensor may be positioned to view the window covering at a position corresponding to window coverings 255 being about 25% closed [0125]. Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.
Applicant’s arguments, see pgs. 7-8 of the response filed 01/21/2022, regarding “a light bar having a lighted portion that visually represents a position of the window shade; wherein a length of the lighted portion represents a length the window shade is unrolled over a window; wherein a speed of a light going down the light bar represents a speed of movement of the window shade; and a fourth of the buttons configured to implement an eco-friendly operating mode by positioning the window shade in a position  with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mullet ‘530 and Kulp, as shown above.

Conclusion
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179